DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of PCT/EP2018/063264 05/22/2018
FOREIGN APPLICATIONS
PCTEP2017062318 05/23/2017

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Clark on January 20, 2021.

The application has been amended as follows: 
In claim 1, the fourth line of step (i), delete “earth alkali hydroxide” and insert “earth alkali metal hydroxide”

In claim 1, the fifth line of step e), delete “or comprising the sequence of steps;”









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This office action is in response to Applicant’s amendment submitted January 12, 2021.  Claims 1-8, 11-17, and 21-22 are pending.
	The rejection of claims 1-6, 8-9, 11-14 under 35 U.S.C. 103 as being unpatentable over Rozema in view of Wincott and Carr is withdrawn.  The cited referernces do not teach the limitations of amended step (i) and 3) in claim 1.  The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Rozema in view of Wincott and Carr, and further in view of Ye is withdrawn for the same reason.  The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Rozema in view of Wincott and Carr and further in view of The Glen Report is withdrawn for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623